Action by a third party beneficiary for specific performance of agreement made by defendant with the Federal Housing Administration. Order granting motion of defendant to dismiss complaint for insufficiency modified on the law and the facts by striking out the words in the ordering paragraph “ and that defendant have judgment against plaintiff dismissing the complaint with the costs of *771the action and $10.00 costs of this motion ” and by substituting in lieu thereof the following: “ * * * with leave to plaintiff to serve an amended complaint.” As so modified, the order is affirmed, without costs, and the judgment entered thereon is vacated, without costs. The amended complaint shall be served within ten days of the entry of the order hereon. It was unnecessary for plaintiff to describe any particular apartment. He does not seek possession of a particular apartment, but of any four-room apartment in the housing project alleged to be owned, operated and controlled by the defendant. The second paragraph of the complaint, however, is deficient in failing to describe, with reasonable certainty, the realty upon which the alleged housing project is located. It merely alleges existence of such project in the county of Richmond. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.